(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, la parte apelada solicita la desestimación de la ape-lación por no haberse presentado por la parte apelante su alegato dentro del término.que esta corte le concediera; y
Por Cuanto, si bien ello es así es lo cierto que al llamarse el caso para la vista de la moción ya la parte apelante había archivado el alegato que contiene diez y nueve páginas a máquina y señala y dis-cute cuatro errores:
Por tanto, la corte, en el ejercicio de su discreción, resuelve no haber lugar a la desestimación, y a fin de que la tramitación del re-curso no sufra más dilaciones señala desde ahora la vista del mismo para el 4 de noviembre de 1941, a las dos p. m., que es el primer día hábil para esta clase de asuntos dé su próximo término de se-siones.